FILED
                                                                    Oct 06 2017, 10:55 am
OPINION ON REHEARING
                                                                         CLERK
                                                                     Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




APPELLANT PRO SE                                           ATTORNEYS FOR APPELLEE
Thomas N. Eckerle                                          Douglas D. Church
Carmel, Indiana                                            Alexander P. Pinegar
                                                           Kevin S. Smith
                                                           Church Church Hittle & Antrim
                                                           Noblesville, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

Thomas N. Eckerle,                                         October 6, 2017
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           49A02-1608-CT-1894
        v.                                                 Appeal from the Marion Superior
                                                           Court
Katz & Korin, P.C. and Michael                             The Honorable James B. Osborn,
W. Hile,                                                   Judge
Appellees-Defendants                                       Trial Court Cause No.
                                                           49D14-1510-CT-35444



May, Judge.




Court of Appeals of Indiana | Opinion on Rehearing 49A02-1608-CT-1894 | October 6, 2017      Page 1 of 4
[1]   Thomas N. Eckerle requests we reconsider our opinion for a variety of reasons.

      We grant rehearing for the sole purpose of correcting two immaterial factual

      errors.


[2]   Paragraph 4 of Eckerle v. Katz & Korin, P.C. and Michael W. Hile, 49A02-1608-

      CT-1894 (Ind. Ct. App., Aug. 9, 2017), reads:

                Branham filed bankruptcy in 2004. Eckerle represented Newland
                in those bankruptcy proceedings. At the same time, Branham
                sued Newland and various defendants related to the BCU [Boone
                County Utilities, Inc.] transaction, including Eckerle, in Boone
                County, alleging conversion, conspiracy, and breach of contract
                (“Claim 517”). The claims alleging conversion and conspiracy
                were dismissed, and Branham was awarded approximately
                $390,000 from Newland on its breach of contract claims.


      Id. at *1.


[3]   The parties now agree Branham did not file bankruptcy and Eckerle was not a

      defendant in Claim 517. Therefore, that paragraph should read:

                Branham sued Newland and various defendants related to the
                BCU transaction in Boone County, alleging conversion,
                conspiracy, and breach of contract (“Claim 517”). The claims
                alleging conversion and conspiracy were dismissed, and
                Branham was awarded approximately $390,000 from Newland
                on its breach of contract claims.


[4]   Paragraph 5 of our opinion also indicates Eckerle was a defendant in Claim

      517:




      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1608-CT-1894 | October 6, 2017   Page 2 of 4
        In 2011, Branham, represented by Stewart & Irwin (“S&I”), sued
        Newland and thirty-one other defendants, including Eckerle, in
        Boone County (“Claim 001”), asserting criminal offenses related
        to distribution of certain BCU-related funds as part of BCU’s
        bankruptcy proceedings, from which Branham claimed it was
        entitled to treble damages under the Indiana Crime Victim’s
        Recovery Act (“ICVRA”) and Indiana’s Racketeer Influenced
        and Corrupt Organizations Act (“RICO”) statutes. Via a
        Proceedings Supplemental, Branham also sought to collect from
        the defendants in Claim 517, including Eckerle. Branham was
        not successful in any of its actions in Claim 001 or the
        Proceedings Supplemental to Claim 517.


Id. As noted above, the parties agree Eckerle was not a defendant in Claim 517.

Instead, Branham named him as a garnishee-defendant in its Proceedings

Supplement in 2011. (Appellant’s App. Vol III at 148-9.) Therefore, the

paragraph should read:

        In 2011, Branham, represented by Stewart & Irwin (“S&I”), sued
        Newland and thirty-one other defendants, including Eckerle, in
        Boone County (“Claim 001”), asserting criminal offenses related
        to distribution of certain BCU-related funds as part of BCU’s
        bankruptcy proceedings, from which Branham claimed it was
        entitled to treble damages under the Indiana Crime Victim’s
        Recovery Act (“ICVRA”) and Indiana’s Racketeer Influenced
        and Corrupt Organizations Act (“RICO”) statutes. Via a
        Proceedings Supplemental, Branham also sought to collect from
        the defendants in Claim 517. Eckerle was included as a
        garnishee-defendant in Branham’s motion for Proceedings
        Supplemental in Claim 517. Branham was not successful in any
        of its actions in Claim 001 or the Proceedings Supplemental to
        Claim 517.




Court of Appeals of Indiana | Opinion on Rehearing 49A02-1608-CT-1894 | October 6, 2017   Page 3 of 4
[5]   These corrections are necessary to clarify the history of the proceedings leading

      up to the issues in this case, but they do not affect our analysis. The case from

      which this rehearing stems concerns Appellees’ use of the affirmative defense of

      absolute privilege in response to Eckerle’s claims of defamation. The alleged

      defamatory statements were published in Appellees’ responsive pleading to

      Eckerle’s motion to intervene in an adversary proceeding filed by BCU in the

      U.S. Bankruptcy Court. The alleged defamatory statements mentioned Claim

      517, however, our holding that those statements were protected by absolute

      privilege does not turn on the facts we amend in this rehearing.


[6]   We affirm our earlier opinion in all other respects.


      Brown, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Opinion on Rehearing 49A02-1608-CT-1894 | October 6, 2017   Page 4 of 4